—Judgment unanimously affirmed. Memorandum: The evidence at trial, when viewed in the light most favorable to the People (see, People v *1116Contes, 60 NY2d 620, 621), established a physical injury within the meaning of Penal Law § 10.00 (9) (see, People v Pope, 174 AD2d 319, lv denied 78 NY2d 1079). We note that defendant’s remaining contention on appeal, that the failure to charge the jury on circumstantial evidence was error, is not preserved for our review (see, CPL 470.05 [2]), and we decline to reach the issue as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Monroe County Court, Egan, J. — Robbery, 2nd Degree.) Present — Green, J. P., Pine, Fallon, Callahan and Davis, JJ.